            Case 1:20-cv-03010-APM Document 40 Filed 11/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.,

                      Plaintiffs,

       v.                                        Civil Action No. 1:20-cv-03010
GOOGLE LLC,

                      Defendant.


                                    NOTICE OF APPEARANCE

       NOTICE IS HEREBY GIVEN that Richard G. Parker enters his appearance on behalf of

Non-Party Amazon.com, Inc. I am admitted to practice in this Court. My address is:


       Richard G. Parker
       Gibson, Dunn & Crutcher LLP
       1050 Connecticut Ave., N.W.
       Washington, D.C. 20036

I may be reached by phone at (202) 955-8503. Email may be sent to RParker@gibsondunn.com.




Dated: November 17, 2020                   Respectfully submitted,



                                           /s/ Richard G. Parker
                                           Richard G. Parker
                                           D.C. Bar No.: 327544
                                           GIBSON, DUNN & CRUTCHER, LLP
                                           1050 Connecticut Avenue, N.W.
                                           Washington, D.C. 20036-5306
                                           Telephone: (202) 955-8503
                                           Facsimile: (202) 530-9518
                                           rparker@gibsondunn.com

                                           Attorney for Non-Party Amazon.com, Inc.
         Case 1:20-cv-03010-APM Document 40 Filed 11/17/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, the foregoing document was electronically

submitted with the clerk of the court for the United States District Court, District of Columbia,

using the electronic case file system of the court. The electronic case file system sent a “Notice

of Electronic Filing” to all counsel of record.




                                              /s/ Richard G. Parker
                                              Richard G. Parker




                                                  2
